TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00061-CV



                        Bethany Melissa Stratford-Matlock, Appellant

                                                 v.

                                      State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 186,888-A, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bethany Melissa Stratford-Matlock has notified this Court that she wishes to have this

appeal dismissed because the district court has granted her a new trial. We grant appellant’s motion

to voluntarily dismiss this appeal.




                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: February 23, 2006